          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 1 of 14

 1   ROBERT PATRICK STICHT (SBN 138586)
     T. RUSSELL NOBILE*
 2   ROBERT POPPER*
     ERIC LEE (SBN 327002)
 3   JUDICIAL WATCH, INC.
     425 Third Street SW, Suite 800
 4   Washington, D.C. 20024
     Telephone: (202) 646-5172
 5   Fax: (202) 646-5199
     Email: rsticht@judicialwatch.org
 6   Email: Rnobile@judicialwatch.org
     Email: Rpopper@judicialwatch.org
 7   Email: Elee@judicialwatch.org
 8   *Application for admission pro hac vice forthcoming
 9   Attorneys for Plaintiffs
10                           UNITED STATES DISTRICT COURT
11                         EASTERN DISTRICT OF CALIFORNIA
12                                  SACRAMENTO DIVISION
13
      DARRELL ISSA, JAMES B.                         Case No.
14    OERDING, JERRY GRIFFIN,
      MICHELLE BOLOTIN, and
15    MICHAEL SIENKIEWICZ                            COMPLAINT FOR
                                                     DECLARATORY
16                    Plaintiffs,                    AND INJUNCTIVE RELIEF
            v.
17
      GAVIN NEWSOM, in his official
18    capacity as Governor of the State of
      California, and ALEX PADILLA, in
19    his official capacity as Secretary of
      State of California,
20
                      Defendants.
21

22

23         Plaintiffs Darrell Issa, James B. Oerding, Jerry Griffin, Michelle Bolotin, and
24   Michael Sienkiewicz, by and through the undersigned counsel, file this Complaint for
25   Declaratory and Injunctive Relief against Defendant Governor Gavin Newsom and
26   Secretary of State Alex Padilla, in their official capacities, and allege as follows:
27          1.    Plaintiffs are a candidate for federal office and four registered California
28   voters, including Republicans, a Democrat, and an independent, all of whom seek
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 2 of 14

 1   declaratory and injunctive relief to enjoin Executive Order N-64-20 (“EO N-64-20”),
 2   which Governor Gavin Newsom issued on May 8, 2020.
 3          2.    EO N-64-20 mandates that all of California’s 58 counties implement all-
 4   mail ballot elections for the November 3, 2020 federal elections. Plaintiffs allege that
 5   the Order violates both the Elections Clause and Electors Clause of the U.S.
 6   Constitution and impermissibly violates their federal constitutional and statutory rights.
 7   Additionally, Plaintiffs allege the Order is ultra vires under state law.
 8                              JURISDICTION AND VENUE
 9          3.    This Court has original jurisdiction over the subject matter of this action
10   pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise under
11   the Constitution and laws of the United States.
12          4.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a
13   Defendant resides in this district and because a substantial part of the events and
14   omissions giving rise to the claims herein occurred in this district.
15          5.    This Court has the authority to enter a declaratory judgment and to provide
16   injunctive relief pursuant to Rules 57 and 65 of the Federal Rules of Civil Procedure
17   and 28 U.S.C. §§ 2201 and 2202.
18                                          PARTIES
19         6.      Plaintiff Darrell Issa is a resident and a registered voter of San Diego
20   County, California, who intends to vote in the presidential and congressional elections
21   on November 3, 2020. Mr. Issa is also a candidate for United States Representative for
22   the 50th District, which includes San Diego County and Riverside County. San Diego
23   County and Riverside County have neither qualified nor opted to implement all-mail
24   ballot elections under California’s Voter’s Choice Act (S.B. 450, 2015-2016 Reg. Sess.
25   (Cal. 2016); the “VCA”), prior to the issuance of EO N-64-20.
26         7.     Plaintiff James B. Oerding is a resident and a registered voter of Yolo
27   County, California, who intends to vote in the presidential and congressional elections
28
                                                 2
                                                                     Complaint for Declaratory
                                                                        and Injunctive Relief
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 3 of 14

 1   on November 3, 2020. Dr. Oerding resides in California’s 3rd Congressional District,
 2   which includes parts of five counites: Glenn County, Lake County, Sacramento County
 3   Solano County, and Yolo County. Yolo County, as well as Glenn, Lake, and Solano
 4   Counties, had neither qualified nor opted to implement all-mail elections under the
 5   VCA prior. Sacramento County had qualified and opted to implement all-mail ballot
 6   elections under the VCA beginning in 2018.
 7         8.    Plaintiff Jerry Griffin is a resident and a registered voter of Los Angeles
 8   County, California, who intends to vote in the presidential and congressional elections
 9   on November 3, 2020. Mr. Griffin resides in California’s 47th Congressional District,
10   which is includes portions of Los Angeles County and Orange County. Los Angeles
11   County had qualified and opted to implement all-mailed ballot elections under the VCA
12   beginning in 2020.
13         9.    Plaintiff Michelle Bolotin is a resident and a registered voter of Los
14   Angeles County, California, who intends to vote in the presidential and congressional
15   elections on November 3, 2020. Ms. Bolotin resides in California’s 33rd Congressional
16   District, which is wholly within Los Angeles County.
17         10.   Plaintiff Michael Sienkiewicz is a resident and a registered voter of San
18   Francisco County, California, who intends to vote in the presidential and congressional
19   elections on November 3, 2020.        Mr. Sienkiewicz resides in California’s 12th
20   Congressional District. San Francisco County, in which all of the 12th District is
21   located, has neither qualified nor opted to implement all-mail elections under the VCA.
22         11.    Defendant Gavin Newsom is the Governor of the State of California. As
23   Governor, he is vested with the executive power of the state. Cal. Const., art. V, § 1.
24   He announced EO N-64-20, which mandates a new, statewide all-mail ballot system
25   for the November 3, 2020 federal election.
26         12.   Defendant Alex Padilla is the California Secretary of State and the state’s
27   Chief Elections Officer. CAL. ELEC. CODE § 10. He and his office are chiefly
28
                                               3
                                                                  Complaint for Declaratory
                                                                     and Injunctive Relief
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 4 of 14

 1   responsible for overseeing the implementation of the new all-mail ballot system
 2   ordered by Governor Newsom in EO N-64-20.
 3         13.    Defendants Newsom and Padilla are sued in their official capacities only.
 4                                STATEMENT OF FACTS
 5         14.    Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to remedy
 6   deprivations of rights, privileges, or immunities secured by the Constitution and laws
 7   of the United States.
 8         15.    The United States Constitution sets forth the authority to regulate federal
 9   elections. With respect to congressional elections, the Constitution provides:
10                The Times, Places and Manner of holding Elections for Senators
                  and Representatives, shall be prescribed in each State by the
11                Legislature thereof; but the Congress may at any time by Law make
                  or alter such Regulations, except as to the Places of chusing
12                Senators.
13
     U.S. CONST. art. I, § 4 (“Elections Clause”).
14
           16.    With respect to the appointment of presidential electors, the Constitution
15
     provides:
16
                  Each State shall appoint, in such Manner as the Legislature thereof
17                may direct, a Number of Electors, equal to the whole Number of
                  Senators and Representatives to which the State may be entitled in
18                the Congress: but no Senator or Representative, or Person holding
                  an Office of Trust or Profit under the United States, shall be
19                appointed an Elector.
20
     U.S. CONST. art. II, § 1 (“Electors Clause”).
21
           17.    Neither Defendant is a “Legislature” as required under the Elections
22
     Clause or Electors Clause.
23
           18.    In 2016, the California Legislature adopted the VCA, establishing an all-
24
     mail ballot system in which counties could conduct vote-by-mail elections provided
25
     they qualified and opted for the system.
26

27

28
                                                4
                                                                   Complaint for Declaratory
                                                                      and Injunctive Relief
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 5 of 14

 1         19.    The VCA sets forth numerous qualifications that every county must
 2   satisfy before becoming eligible to opt in.1 CAL. ELEC. CODE § 4005(a)(1)-(10).
 3         20.    Adoption of the VCA’s all-mail system is permissive and the affirmative
 4   decision to adopt it rests with each county and its election officials.
 5         21.    The VCA reflects the California Legislature’s deliberate choice to
 6   delegate to each county the decision about whether to qualify and opt in.
 7         22.    In 2018, the first election in which the VCA was in force, the Legislature
 8   only allowed fourteen enumerated counties to qualify and opt in.2 CAL. ELEC. CODE §
 9   4005(a). All other counties were granted the authority to qualify and opt in to the VCA
10   beginning January 1, 2020.
11         23.    Only five of the fourteen enumerated counties opted in to the VCA’s all-
12   mail system during the 2018 elections.3
13         24.    Ten additional counties, including some not originally authorized in 2018,
14   qualified and opted in to the VCA’s all-mail system for the 2020 elections.4
15         25.    During the March 3, 2020 federal primary, fifteen California counties
16   conducted all-mailed ballot elections pursuant to the VCA, including Los Angeles
17   County where Plaintiffs Griffin and Bolotin reside.
18         26.    Los Angeles County’s implementation of the VCA’s all-mail system
19   during the March primary was widely panned. Local media reports described it as an
20

21

22         1
                  The VCA established unique qualifications required for Los Angeles
23   County. CAL. ELEC. CODE § 4007.
            2
                  The fourteen counties initially allowed to opt in were Calaveras, Inyo,
24   Madera, Napa, Nevada, Orange, Sacramento, San Luis Obispo, San Mateo, Santa
     Clara, Shasta, Sierra, Sutter, and Tuolumne.
25          3
                  Those conducting vote-by-mail balloting were Madera, Napa, Nevada,
26   Sacramento, and San Mateo.
            4
                  The ten new counties opting to conduct their elections by mail are
27   Amador, Butte, Calaveras, El Dorado, Fresno, Los Angeles, Mariposa, Orange, Santa
     Clara, and Tuolumne.
28
                                                 5
                                                                     Complaint for Declaratory
                                                                        and Injunctive Relief
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 6 of 14

 1   example of “legitimate incompetence”5 while the national media referred to it as a
 2   “voting fiasco.”6
 3         27.    The focus on Los Angeles County’s “fiasco” was necessarily short lived,
 4   because the very next day Governor Newsom proclaimed a state of emergency in
 5   response to the COVID-19 epidemic. See Exhibit 1, Proclamation of a State of
 6   Emergency, March. 4, 2020.
 7         28.    In it, Governor Newsom found that conditions justified his declaration and
 8   that local authorities were inadequate to cope with the emergency. Id. (citing CAL.
 9   GOV’T CODE §§ 8558(b) and 8625).
10         29.    He further found that “strict compliance with various statutes and
11   regulations specified in this order would prevent, hinder, or delay appropriate actions
12   to prevent and mitigate the effects of COVID-19.” Id. at 2 (citing CAL. GOV’T CODE §
13   8571).
14         30.    CAL. GOV’T CODE § 8571 provides:
15                During a state of war emergency or a state of emergency the
                  Governor may suspend any regulatory statute, or statute prescribing
16                the procedure for conduct of state business, or the orders, rules, or
                  regulations of any state agency, including subdivision (d) of Section
17                1253 of the Unemployment Insurance Code, where the Governor
                  determines and declares that strict compliance with any statute,
18                order, rule, or regulation would in any way prevent, hinder, or delay
                  the mitigation of the effects of the emergency.
19

20         31.    Based on these and other findings, Governor Newsom proclaimed a state

21   of emergency “in accordance to the authority vested in me by the State Constitution

22   and statutes, including the California Emergency Services Act, and in particular,

23   Government Code section 8625.” Id.

24
           5
                   John Myers, et al., California Officials Demand Changes to L.A. Voting
25   After Election Day Chaos, L.A. TIMES, Mar. 4, 2020, available at
     https://rb.gy/5hpx42 (last visited May 20, 2020).
26          6
                   Wall. St. J. Editorial, “California Steals Its Own Election,” WALL ST. J.,
27   Mar. 6, 2020 https://rb.gy/dimkie (last visited May 20, 2020).

28
                                                6
                                                                    Complaint for Declaratory
                                                                       and Injunctive Relief
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 7 of 14

 1         32.       While this emergency proclamation included numerous directives
 2   changing state practices and the use of state resources, it was silent regarding state
 3   election law.
 4         33.       The initial emergency proclamation does not provide an expiration date.
 5         34.       By law, the Governor must end the state of emergency at the earliest
 6   possible date at which time all of his emergency powers will terminate. CAL. GOV’T
 7   CODE § 8629.
 8         35.       On May 8, 2020, Governor Newsom issued EO N-64-20, attempting to
 9   supersede and rewrite California’s election law for the November 3, 2020 federal
10   election. See Exhibit 2, Executive Order N-64-20, May 8, 2020.
11         36.       Governor Newsom set forth several findings in the preamble to EO N-64-
12   20, including that “all Californians” needed to be empowered to vote by mail to
13   preserve the public health. Id.
14         37.       EO N-64-20 acknowledged that it is still “unknown […] to what degree
15   COVID-19 will pose a threat to the public health in November[.]” Id.
16         38.       As he did in his March 2020 emergency proclamation, Governor Newsom
17   again found that “strict compliance with various statutes and regulations specified in
18   this order would prevent, hinder, or delay appropriate actions to prevent and mitigate
19   the effects of COVID-19.” Id. at 2 (citing CAL. GOV’T CODE § 8571).
20         39.       Governor Newsom also cited two additional statutes in EO N-64-20 that
21   were not previously cited in the emergency proclamation. First, he cited CAL. GOV’T
22   CODE § 8567, which provides that he “may make, amend, and rescind orders and
23   regulations necessary to carry out the provisions of this chapter. The orders and
24   regulations shall have the force and effect of law.”
25         40.       He also cited CAL. GOV’T CODE § 8627, which provides:
26                   During a state of emergency the Governor shall, to the extent he
                     deems necessary, have complete authority over all agencies of the
27                   state government and the right to exercise within the area
                     designated all police power vested in the state by the Constitution
28
                                                  7
                                                                     Complaint for Declaratory
                                                                        and Injunctive Relief
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 8 of 14

 1                and laws of the State of California in order to effectuate the
                  purposes of this chapter. In exercise thereof, he shall promulgate,
 2                issue, and enforce such orders and regulations as he deems
                  necessary, in accordance with the provisions of Section 8567.
 3

 4         41.    Based on this authority, Governor Newsom ordered the following changes
 5   to how Californians will elect their congressional representatives and presidential
 6   electors during the November 3, 2020 federal election:
 7                1)      Notwithstanding any limitation on the distribution of vote-
                  by-mail ballots in Elections Code sections 1500 and 4000-4007, or
 8                any other provision of state law, each county elections officials
                  shall transmit vote-by-mail ballots for the November 3, 2020
 9                General Election to all voters who are, as of the last day on which
                  vote-by-mail ballots may be transmitted to voters in connection
10                with that election, registered to vote in that election. As set forth in
                  this paragraph, every Californian who is eligible to vote in the
11                November 3, 2020 General Election shall receive a vote-by-mail
                  ballot.
12
                  2)     Nothing in this Order shall be construed to limit the extent to
13                which in-person voting opportunities are made available in
                  connection with the November 3, 2020 General Election. It is the
14                intent of this Order that my Administration continue to work with
                  the Legislature and the Secretary of State to determine how
15                requirements for in-person voting opportunities and other details of
                  the November election will be implemented—guided by
16                California’s longstanding commitment to making its elections
                  accessible, as enshrined in existing California law, while
17                recognizing the exigencies of the COVID-19 pandemic.
18                3)    My Administration continues working in partnership with
                  the Secretary of State and the Legislature on requirements for in-
19                person voting opportunities and on how other details of the
                  November election will be implemented. Nothing in this Order is
20                intended, or shall be construed, to limit the enactment of legislation
                  on that subject.
21
     Exhibit 2 at 2.
22
           42.    The Order does not specify which “statutes and regulations” cannot be
23
     strictly complied with and must be suspended. See CAL. GOV’T CODE §8571.
24
           43.    The all-mail system ordered by Governor Newsom in EO N-64-20 is an
25
     unlawful attempt to supersede and replace California election law, including the VCA,
26
     by imposing an entirely new system without the many qualifications required by the
27
     California Legislature before a county can opt in to all-mail balloting.
28
                                                 8
                                                                     Complaint for Declaratory
                                                                        and Injunctive Relief
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 9 of 14

 1         44.    The non-VCA counties mandated under EO N-64-20 to adopt all-mail
 2   elections will do so without the extensive qualifications and protections required by the
 3   legislature under the VCA. CAL. ELEC. CODE § 4005(a)(1)-(10). Moreover, it deprives
 4   counties and county election officials of their choice under the VCA about whether to
 5   adopt all-mail voting systems.
 6         45.    For example, the voting systems in which Plaintiffs Issa, Oerding, and
 7   Sienkiewicz will vote on November 3, 2020 will lack the extensive qualifications that
 8   the California Legislature determined counties must satisfy before adopting the VCA
 9   system.7
10         46.    Congressional districts which cover both VCA and non-VCA counties
11   will elect their congressional representatives using two drastically different election
12   systems during the same election, one lawfully enacted system, the other ultra vires.
13   This is the case for the 3rd Congressional District, where Dr. Oerding votes.
14         47.    The new procedures in EO N-64-20 are ultra vires and will lead to
15   controversies over the validity and legitimacy of the outcomes of the pending federal
16   elections, or of any elections held pursuant to those procedures.
17         48.    There is a substantial likelihood that EO N-64-20 will lead to post-election
18   intervention by federal courts under the Ninth Circuit’s “fundamental unfairness”
19   doctrine. Bennett v. Yoshina, 140 F.3d 1218, 1226 (9th Cir. 1998)(applying Griffin v.
20   Burns, 570 F.2d 1065 (1st Cir. 1978)).
21         49.    Plaintiffs who vote lawfully under the pre-existing California law,
22   assuming they can following EO N-64-20, risk their votes being diluted by unlawful
23   votes casts under the ultra vires system mandated by EO N-64-20.
24

25

26
           7
                  Upon information and belief, VCA counties will still conduct their
27   elections according to the VCA. It is unclear whether EO N-64-20 suspends or
     supersedes the VCA in counties that previously adopted and implemented it.
28
                                                9
                                                                   Complaint for Declaratory
                                                                      and Injunctive Relief
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 10 of 14

 1            50.   Alternatively, Plaintiffs who vote under the unlawful ultra vires system
 2   mandated by EO N-64-20 risk being disenfranchised because their votes will be set
 3   aside.
 4            51.   Many federal elections in California on November 3, 2020 are at risk of
 5   post-election challenges and lawsuits. EO N-64-20 creates a significant risk that votes
 6   by large portions of the electorate will be set aside once a court determines, as it must,
 7   that EO N-64-20 is ultra vires under state and federal law.
 8            52.   For example, votes cast in the 50th Congressional District according to EO
 9   N-64-20 will be open to challenge as a result of Governor Newsom’s ultra vires acts,
10   risking that a court might invalidate the outcome.
11            53.   Additionally, Mr. Issa has already had to reevaluate his electoral strategy
12   in order to campaign in the 50th Congressional District as a result of EO N-64-20.
13   Previously, he registered to run for office based under the electoral system established
14   by the California Legislature. Now, he must develop a new strategy to reflect that he
15   is no longer running under an electoral system established under California law, but
16   under the ultra vires system set forth in EO N-64-20.
17            54.   As a direct result of EO N-64-20, the costs for running for the 50th
18   Congressional District have increased.
19            55.   EO N-64-20 does nothing to resolve the monumental problems that
20   occurred in Los Angeles County during the March 3, 2020 federal primary. Plaintiffs
21   Griffin and Bolotin intend to vote in the November 2020 federal election and there is a
22   real risk that EO N-64-20 will exacerbate, not alleviate, the significant problems
23   revealed during that primary.
24            56.   Plaintiffs are not required to wait for the outcome of an election pursuant
25   to ultra vires election procedures before seeking court relief. Moreover, if the injuries
26   to EO N-64-20 are not cured prior to the November election, appropriate post-election
27   relief may not be available to Plaintiffs.
28
                                                  10
                                                                     Complaint for Declaratory
                                                                        and Injunctive Relief
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 11 of 14

 1         57.    Under the Elections Clause, only the State of California, “by the
 2   Legislature thereof,” is authorized to change the time, place, and manner in which
 3   Californians will choose their senators and representatives. U.S. CONST. art. I, § 4.
 4         58.    Under the Electors Clause, the State of California shall appoint
 5   presidential electors “in such Manner as the Legislature thereof may direct.” U.S.
 6   CONST. art. II, § 1.
 7         59.    The California Legislature never delegated to Defendants its authority
 8   under the Elections Clause or Electors Clause to regulate the manner of conducting
 9   elections for senators, representatives, or presidential electors.
10         60.    To the extent the California Legislature delegated its authority under the
11   Elections Clause or Electors Clause to regulate the time, place, or manner of conducting
12   elections for senators, representatives, or presidential electors, it was delegated to the
13   counties and county election officials, not Defendants, under the VCA’s permissive
14   opt-in regime.
15         61.    As a result of EO N-64-20, 43 of 58 counties are now being forced to
16   implement all-mail ballot elections by Defendants, despite the fact that they have not
17   implemented the qualifications set forth by the California Legislature under the VCA
18   or made the affirmative choice to opt in.
19

20
                                              COUNT I
                      (Violation of the Elections Clause and 42 U.S.C. § 1983)
21
           62.    Plaintiffs reallege all preceding paragraphs as if fully set forth herein.
22
           63.    EO N-64-20 changes the time, place, and manner in which Californians
23
     will choose their senators and congressmen during the November 3, 2020 federal
24
     elections.
25
           64.    Neither Defendant is a “Legislature” under the Elections Clause.
26
           65.    Defendants have acted and, unless enjoined, will act under color of state
27
     law to violate the Elections Clause.
28
                                                 11
                                                                     Complaint for Declaratory
                                                                        and Injunctive Relief
          Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 12 of 14

 1         66.    Plaintiffs have no adequate remedy at law and will suffer serious and
 2   irreparable harm to their constitutional rights unless Defendants are enjoined from
 3   implementing and enforcing EO N-64-20.
 4

 5
                                            COUNT II
                        (Violation of the Electors Clause and 42 U.S.C. § 1983)
 6
           67.    Plaintiffs reallege all preceding paragraphs as if fully set forth herein.
 7
           68.    EO N-64-20 changes the manner in which Californians will appoint
 8
     electors during November 3, 2020 presidential election. U.S. CONST. art. II, § 1.
 9
           69.    Neither Defendant is a “Legislature” under the Electors Clause.
10
           70.    Defendants have acted and, unless enjoined, will act under color of state
11
     law to violate the Electors Clause.
12
           71.    Plaintiffs have no adequate remedy at law and will suffer serious and
13
     irreparable harm to their constitutional rights unless Defendants are enjoined from
14
     implementing and enforcing EO N-64-20.
15

16                                        COUNT III
17               (Violation of the Due Process Clause under the 14th Amendment
                                      and 42 U.S.C. § 1983)
18
           72.    Plaintiffs reallege all preceding paragraphs as if fully set forth herein.
19
           73.    The Due Process Clause of the United States Constitution prohibits the
20
     states from depriving “any person of . . . liberty . . . without due process of law.” U.S.
21
     Const. amend. XIV, § 1.
22
           74.    An election is a denial of substantive due process if it is conducted in a
23
     manner that is fundamentally unfair.
24
           75.    EO N-64-20 deprives Plaintiffs of their due process rights related to the
25
     November 3, 2020 election.
26

27

28
                                                12
                                                                     Complaint for Declaratory
                                                                        and Injunctive Relief
           Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 13 of 14

 1                                           COUNT IV
 2                                  (Ultra Vires Under State Law)

 3
            76.      Plaintiffs reallege all preceding paragraphs as if fully set forth herein.

 4
            77.      Defendants’ authority to compel all-mail ballot elections is limited by, and

 5
     cannot go beyond, State law.

 6
            78.      Defendants do not have the authority to compel all-mail ballot elections

 7
     under either federal or state law.

 8
            79.      EO N-64-20 does not “suspend any regulatory statute, or statute

 9
     prescribing the procedure for conduct of state business, or the orders, rules, or

10
     regulations of any state agency[.]” CAL. GOV’T CODE § 8571.

11
            80.      The VCA is not a “regulatory statute, or statute prescribing the procedure

12
     for conduct of state business, or the orders, rules, or regulations of any state agency[.]”

13
     Id.

14
            81.      As a result of EO N-64-20, Plaintiffs have suffered or will suffer injuries.

15
            82.      Plaintiffs have no adequate remedy at law.

16

17
                                       PRAYER FOR RELIEF

18
            WHEREFORE, Plaintiffs asks this Court to enter a judgement in their favor and

19
     provide the following relief:

20
                  a. A declaratory judgment declaring that Executive Order N-64-20 violates

21
                     the Elections Clause, U.S. CONST. art. I, § 4;

22
                  b. A declaratory judgment declaring that Executive Order N-64-20 violates

23
                     the Electors Clause, U.S. CONST. art. II, § 1;

24
                  c. A declaratory judgment declaring that Executive Order N-64-20 violates

25
                     the Due Process Clause, U.S. CONST. Amend. XIV;

26
                  d. A declaratory judgment declaring that Executive Order N-64-20 is ultra

27
                     vires under state law;

28
                                                   13
                                                                        Complaint for Declaratory
                                                                           and Injunctive Relief
Case 2:20-cv-01044-MCE-CKD Document 1 Filed 05/21/20 Page 14 of 14
